Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K384) Offering Period: February 5, 2014 – February 13, 2014 4 Year Buffered Accelerated Return Equity Securities (BARES) Linked to the EURO STOXX 50 ® Index Product Summary • 4 year Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the EURO STOXX 50 ® Index. • If the Final Level is equal to or greater than the Initial Level, then you will be entitled to participate on a leveraged basis in the appreciation of the Underlying. • If the Final Level is less than the Initial Level by not more than the Buffer Amount, then you will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than the Buffer Amount, then you will be exposed to any depreciation in the Underlying beyond the Buffer Amount. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates that the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs of creating and marketing the securities. Terms Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its branches Trade Date: Expected to be February 14, 2014 Settlement Date: Expected to be February 19, 2014 Underlying: The EURO STOXX 50 ® Index Upside Participation Rate*: Expected to be between 116% and 121%. Redemption Amount: Principal Amount * (1 + Underlying Return). Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then: Upside Participation Rate *[(Final Level – Initial Level) / Initial Level]; (b) the Final Level is less than the Initial Level by not more than the Buffer Amount, then: zero; or (c) if the Final Level is less than the Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) / Initial Level] + Buffer Amount. Buffer Amount*: Expected to be 20%. Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: February 14, 2018 Maturity Date: February 19, 2018 CUSIP: 22547QHN9 * To be determined on the Trade Date. Benefits • Offers the potential for leveraged participation in the appreciation of the Underlying, uncapped. • Reduced downside risk due to a Buffer Amount of 20%*. Hypothetical Returns at Maturity Percentage Change from Initial Level to Underlying Redemption Amount Final Level Return (1)(2) per $1,000 Principal Amount (1)(2) 50% 59.25% $1,592.50 40% 47.40% $1,474.00 30% 35.55% $1,355.50 20% 23.70% $1,237.00 10% 11.85% $1,118.50 0% 0.0% $1,000 -10% 0.0% $1,000 -20% 0.0% $1,000 -30% -10.0% $900 -40% -20.0% $800 -50% -30.0% $700 Assumes a buffer of 20%*. The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to you. The numbers appearing in the table have been rounded for ease of analysis. Certain Product Risks • Your investment may result in a loss of up to 80%* of principal amount. The Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level by more than the Buffer Amount.
